Opinion issued January 14, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00297-CV
                            ———————————
                    GEORGE D. LABLANCHE, Appellant
                                         V.
  NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1104987



                          MEMORANDUM OPINION

      Appellant, George D. LaBlanche, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a). After being notified that this appeal was subject to dismissal,

appellant has not responded. See TEX. R. APP. P. 38.8(a), 42.3(b), (c). And, based on
appellant’s failure to file a brief and failure to comply with a notice from this Court’s

Clerk requesting a response, appellee, National Collegiate Student Loan Trust 2006-

3, has filed a motion to dismiss the appeal or, alternatively, to affirm the trial court’s

judgment. See TEX. R. APP. P. 38.8(a), 42.3(b). More than ten days have passed, and

appellant has not responded to the motion. See TEX. R. APP. P. 10.1(b), 10.3(a).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution for failure to file a brief. See TEX. R. APP. P. 42.3(b), 43.2(f). We dismiss

any other pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                            2